U3-/5
                                 ELECTRONIC RECORD




COA # 14-13-01068-CR                              OFFENSE: Assault


STYLE: Ajah Marie Foster v The State of Texas      COUNTY: Harris

                                                                     th
COA DISPOSITION: Affirmed                         TRIAL COURT: 1841" District Court


DATE: June 11, 2015   Publish: No                  TC CASE #:1388752




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Ajah Marie Foster v The State of Texas

CCA#

        »PP£LL/jA/rk
FOR DISCRETIONARY REVIEW IN CCA IS:
                                    Petition    CCA Disposition:
                                                DATE:
                                                                          qfe3-/S
        KeFMep                                  JUDGE:

DATE:     jjJO VH)/f                            SIGNED:                      PC:

JUDGE:          (XaA^i^-^                       PUBLISH:                     DNP:




                                                                                      MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                     JUDGE:


                                                                            ELECTRONIC RECORD